The judgment of the court was pronounced by
Kins, J.
The accused was convicted of counterfeiting silver coin current in the State, and, after sentence, appealed. Nd bills of exception were taken upon the trial of the cause. The accused relies for a reversal of the judgment of the lower court on a number of alleged errors, assigned as apparent on the face of the record. They are the following: 1st. That there is no statute declaring it an offence to counterfeit coin within this State, and the offence as charged in the indictment is not in the words of any statute relating to the counterfeiting of coin. 2nd. That it does not.appear from the record that the defendant was served with a copy of the indictment, two days previous to the trial; nor that the grand-jury was drawn as required by law, nor of whom it was composed; nor that the accused was defended by counsel.
I. It appears to have escaped the attention of counsel that the accused was indicted under the 13th sec. of the act of 1818 (B. and C.’s Dig. p. 264); and that the offence is charged literally, in the words of the statute.
II. The defendant has brought before us a record defective in many respects, and exhibiting some of the proceedings connected with the drawing and empannelling of the grand-jury. He cannot expect us to give him the benefit of -his own laches, and to presume that the proceedings of the lower court have been irregular. If he had reason to complain of the drawing or composition of the jury, he should have brought before us a complete record, exhibiting any irregularities which may exist in the proceedings to his prejudice.
When the accused, was brought to the bar, he declared himself ready for trial, and accepted the jurors who were to pass upon the charges preferred against him. This was a waiver of a copy of the indictment, if indeed one had not been previously served upon him. Whether or not the prisoner was defended by counsel does not appear; but there is nothing to show that he made an ineffectual application to the court to assign him counsel.

Judgment affirmed,.